Cobb, J.
1. This court will not review the evidence in a case when it is apparent from the record that there has been no bona fide effort made to brief the evidence as required by law, and when the document purporting to be a brief of the evidence consists largely of questions and answers and is interspersed with objections to testimony. Atlanta R. Co. v. Upshaw, 115 Ga. 688, and case cited.
2. When in such a case no question is presented which can be determined without reference to the evidence, the judgment will be affirmed.
3. Applying the rules above stated to the record in the present case, the judgment must be

Affirm.ed.


All the Justices concurring, except Lumpkin, P. J., absent, and, Candler, J., not presiding.